department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas date date tax_exempt_and_government_entities_division release number release date legend org - organization name xx - date address - address org address employer_identification_number person to contact id number contact numbers phone fax certified mail - return receipt requested dear the revocation of your exempt status was made for the following reasons this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter dated january 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx sec_501 of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual you have not established that your are operated exclusively for exempt purposes described in sec_501 of the code specifically you have not shown that a substantial part of your activities does not serve the private interest of your officers and other individuals additionally you have not demonstrated that no part of your net_earnings inures to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia a petition or compliant in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the court at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law you have to file a petition in a united_states court the taxpayer_advocate can however see a tax matter that may not have been resolved through normal channels gets prompt and proper handling you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations enclosure publication ai department of the treasury internal_revenue_service tax_exempt_and_government_entities_division i rs golden gate avenue m sec_7401 san francisco ca org address date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service offiee-ef-the-faxpayeradvecate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit explanations of items tax identification_number form 886-a rev date name of taxpayer org year period ended december 20xx december 20xx december 20xx december 20xx ein legend org - organization name event -1 through event-9 - through event bm co-1 through co-21 - through companies xx-date ein--ein address - address city--city secretary - secretary ceo -ceo state--state bm-1 through bm-7 - through program - program issue sec_1 does the organization operate primarily for exempt purposes does the organization’s net_income inure to the benefit of the organization founder and board chair acts n - outline background purpose form_990 application_for tax exempt status audit interviews key players a ceo audit year board conflict of interest policy board meetings org i ii co-7 iii co-2 iv co-3 v co-4 vi co-1 bm-1 b c bm-2 d bm-3 board a development during application process b c d management contracts with insiders a co-3 contract b co-2 contract c d comparability data e activities a a o org programs presentations dinner speaking engagements website adult org workshops both contracts provide the campaign invoicing co-7 h activities summary c ct department of the treasury-internal revenue service form 886-a catalog number 20810w page__1 publish no irs gov schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended december 20xx december 20xx december 20xx december 20xx accrued liability background the organization currently under audit is org subsequently org a state nonprofit corporation ein ein org is exempt under sec_501 of the internal_revenue_code irc as an organization described in sec_501 the current te_ge examination is for the years ending december 20xx 20xx 20xx and 20xx all details below unless otherwise noted are based on facts learned concerning the year ending december 20xx the taxpayer has not responded to information document requests regarding subsequent years org filed their articles of incorporation with the state secretary of state in august 20xx org received its final_determination letter in january 20xx with retroactive exemption as of august 20xx the final_determination letter found the organization exempt under sec_501 with sec_509 foundation classification org had the following filing_requirements o o form_990 form_944 the form_990 for 20xx and 20xx was received by the extended due_date the 20xx form_990 was extended to august 20xx and was received november 20xx the service_center did not assess penalties or interest the organization has never had employees and has never filed the form_944 during the audit examining agent removed the form_944 filing requirement purpose the purpose noted in the articles of incorporation was provide org training and mentorship to youth to optimize chances of career and educational success the 20xx executive summary provided in response to idr states our mission is to create and develop marketable youth who are academically proficient by providing co-2 education targeted career exposure and solutions-based collaboration utilizing 21st century technology our vision is to become the largest community of successful youth in the world org’s purpose was to apply the organization founder ceo’s business philosophies to youth to help them be successful the organization defined youth as between ages and org did not define youth on the form_1023 in ceo’s promotion of himself and his self-improvement philosophies he often describes the difficult circumstances in which he grew up the implication is that his org program is for disadvantaged youth but this is not a component of the organization’s purpose form_990 the mission described on the 20xx form_990 is equipping youth to be successful by delivering real life information and tools to youth parents and concernéd citizens through schoo assemblies events academy programs and a highly informative website while maintaining a strong bond that appeals to youth of all ages form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_2 schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended december 20xx december 20xx december 20xx december 20xx subsequent year forms indicate the following mission our mission is to grow the org community through interactive summits virtual learning and a strong social network dedicated to life skills and success intelligence while maintaining partnerships that create awareness and provide opportunities for the youth we serve the stated program service accomplishments on the 20xx 20xx and 20xx forms were program - org conducted ten sessions consisting of orientation eight workshops and a final workshop that served young men and women from the eleventh grade through the age of the leadership development series focused on training a core group of leaders who would serve as future program trainers with in the communities served the organization’s power_of_attorney poa later stated that the leadership development series did not occur in 20xx the program service revenue reported on the form_990 was actually for adult org workshops org indicated in schedule o several programming changes in 20xx they changed the program focus from large community events to the program they eliminated fees for the program and they changed its focus to build a virtual environment that could touch the masses in which it is still building the 20xx form_990 indicated a new program service accomplishment the org social network was designed to create an environment for youth to pursue information skills and opportunities that will help them become successful instead of creating another online way to chat with the masses and or look for companionship we will create an environment with a precise focus on delivering knowledge and opportunities conducive for success this will create a success engine that will ignite a fire in many youth to see and believe that success is possible for everyone if the right effort is made expense dollar_figuredollar_figure the forms showed the following income and expenses 20xx 20xx 20xx 20xx fundraising events donation income adult org workshop revenue total revenue professional fees -- co-2 meals other expenses total expenses net_income loss form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein explanations of items year period ended december 20xx december 20xx december 20xx december 20xx the forms for 20xx showed the following assets and liabilities 20xx 20xx 20xx 20xx assets liabilities the liabilities were substantially_all payable to co-3 inc and co-2 subsequently co-2 in 20xx over of the total liability was payable to these entities net assets application_for tax exempt status org submitted its form_1023 application_for recognition of exemption in august 20xx its planned purpose was to foster knowledge that will assist youth and young adults in developing positive skills that will strengthen educational performance and improve lives virtual academies - linking schools with org instructors using simulcast video and interactive software community events - to teach youth and young adults about the importance of org through its planned activities were presentations by business and educational professionals learning academy - seminars mentoring and youth development activities school partnerships - offering org curriculum at schools and college sec_3 - liability of dollar_figuredollar_figure at the end of 20xx payable to two companies owned by on the application org reported a the organization founder ceo reports provided during the examination showed a liability of dollar_figuredollar_figure payable to co-2 and dollar_figuredollar_figure to co-2 at the end of 20xx a total liability of dollar_figuredollar_figure was payable to these entities by the time the application was filed during the application process ceo submitted a request for expedited processing of the form_1023 because org was in danger of loosing pledges from sponsors he included copies of four letters from potential sponsors two of these letters were regarding pledges from other companies owned by ceo dollar_figuredollar_figure from co-5 and dollar_figuredollar_figure from his restaurant co-6’s the irs granted the request for expedited processing october 20xx in addition to this correspondence the exempt_organizations determinations specialist requested additional information from org in october november and december 20xx this correspondence was primarily about potential conflicts of interest regarding management contracts with insiders org was selected for audit due to the following these concerns raised during the application process o o o o management contracts with insiders related for-profit entity agreements negotiated during development validity of information contained in the application audit interviews publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page__ schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended december 20xx december 20xx december 20xx december 20xx the te_ge audit interviews were at address city state this office was home to org and the for-profit companies owned by ceo in the year under audit co-2 let org use this office space free of charge the audit dates and participants were o o o november 20xx with the organization's power_of_attorney december 20xx with the poa and executive director bm-4 august 20xx with the poa ceo bm-1 and secretary ceo’s executive assistant the area manager and examining agent met with the taxpayer and representative at the te_ge offices at address on two occasions e e november 20xx with the poa december 20xx with the poa ceo bm-1 secretary and bm-2 via skype interactions with the taxpayers and their representative were pleasant responses to idrs were sometimes delinquent inaccurate and lacked detail to paint a clear picture of org activities final meetings at the te_ge offices the parties discussed the case issues and the necessary steps to close the case on a mutually acceptable basis at the time of the issuance of the final form 886-a revenue_agent report the organization had not responded to idr submitted november 20xx and idr december 20xx requesting documentation of activities in 20xx 20xx and 20xx at the two key players ceo ceo was the founder of org and the organization’s board chair in all years under audit he owned and operated a collection of companies under the appellation co-12 co-12 was incorporated in the state of city in april 20xx it is an llc with a form_1120 filing requirement ceo was the president and ceo of at least two of his companies co-1 and co-2 co-12 promoted ceo as a visionary a motivator and a personality the themes of business management self-improvement and financial management connected several of his companies on his website and in speaking engagements ceo used his personal story of emerging from troubled childhood to become a successful businessperson to promote co-12 ceo's collection of businesses included the following o o o o org is anon-profit started by ceo for the purposes of helping youth aged to become successful individuals the footer on the 20xx org website listed the following supporters with links co-1 co-7 co-8 co-8 co-9 co-6's co-2 co-10 and co-s co-7- in an audit interview ceo described co-7 as a mental philosophy or leadership concept which he usec in a variety of ways in speaking events he used it to inspire and motivate listeners you are the ceo of the business of running your life the current co-12 website describes co-7 as an rt n co-2 now co-2 solutions inc is a leadership philosophy developed by ceo on the current co- website this business sells workshops books dvds consulting coaching and certification training in co-2 business management philosophy ceo’s book is for sale on the co-2 website and the website promotes ceo as a speaker in the years under audit co-2 also contracted with org to provide services see management contracts with insiders below co-3 inc focuses on building businesses using co-2 ina 20xx web capture co-2 said that successful companies must appoint their customers as their ceos utilizing the co-7 and the co-2 publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page_5 name of taxpayer org schedule number or exhibit form 886-a rev date explanations of items tax identification_number ein year period ended december 20xx december 20xx december 20xx december 20xx business philosophies the 20xx website also promoted ceo's book the co-12 website the co- philosophy and several of the co-12 companies in the years under audit co-2 also contracted with org to provide services see management contracts with insiders below o o o a 20xx web capture says with co-4 system co-3 is an online financial management service there’s not only the opportunity to manage your finances in a more organized and systematic way but there’s also the opportunity to start your own business and get paid for referring co-3 to the people you know we offer this opportunity through our co-7 co-11 co-1is asalon the website featured links to ail of the co-12 companies the current org website features testimonials of org participants several of whom are co-9 stylists other companies included in the co-12 collection were co-13 co-8 co-8 co-17 co-6 co-5 co-14 co-15 and co-16 bm-1 bm-1 was org's executive director and as such filled the role of president the meeting minutes provided show that ceo and the three board members elected bm-1 to serve as executive director the board repeated this nomination and election annually in the meeting minutes provided correspondence during the application process clarified that bm-1 is not a director the poa stated during audit correspondence that as executive director he was an elected officer of the organization in an audit interview ceo reported that in 20xx bm-1 worked hours per week for org for no compensation the poa also stated that there was no contract with bm-1 and no compensation paid the form_1023 explained that bm-1 was a consultant to co-2 and a project proposal provided during the audit showed that bm-1 is a senior instructor for co-2 bm-2 bm-2 was org’s secretary and treasurer as with bm-1 the three board members and ceo elected him bm-2 was also the cfo of co-2 bm-2 was not compensated by org bm-3 bm-3 is a cpa and serves as org’s appointed representative for this audit the poa prepared the forms for all years under audit bm-3 did not fully understand the organization’s activities and did not take care to ensure the accuracy of responses to the information document requests wherever possible and necessary examining agent used the best information available development during the application process board the exempt_organizations specialist corresponded with org during the exemption application process to ensure that the organization was not controlled by co-2 that the board was comprised of individuals without a financial interest in co-2 and that co-2 were compensated not excessively and in accordance with sec_501 meeting minutes included with the original application indicated that the board was comprised of three co- _ the original bylaws included employees ceo his executive assistant secretary and with the application designate co-2 as the organization's sole member possessing the power to appoint publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page_ schedule number or exhibit tax identification_number form 886-a rev date name of taxpayer org explanations of items ein year period ended december 20xx december 20xx december 20xx december 20xx and remove at will all directors this equated to control of org by ceo the sole shareholder of co-2 the initial application also showed ceo's planned compensation to be dollar_figuredollar_figure pondence from the exempt_organizations specialist private interest was served to ensure the lected three new directors to the board bm finally org explained how compensation rates for co-2 were determined using cor in response to october 20xx corres ceo’s compensation to demonstrate that no the broad interests of the community co-2 e and how ceo and bm-1 did not participate in the votes for the contracts in response to november 20xx correspondence from the exempt_organizations speciali the bylaws to remove co-2 as the organization's sole member at the direction of the e organizations specialist secretary and bm-3 submitted statements resigning from the b the board was comprised of no more than interested persons ceo remained on th bm-6 and bm-7 all signed a statement committing to take an active part in the operatior also described in more detail how compensation_for co-2 were determined org also board members approved the consulting contracts with co-2 in response to december 20xx correspondence org further clarified about approval o compensation rates paid to co-2 org removed board represented -5 bm-6 and bm- nparability data st org amended kempt bard to ensure that ne board bm-5 nof org org clarified which f and audit year board during the all years under audit the forms and meeting minutes show the following none received compensation board members o o o o o ceo bm-5 bm-6 bm-7 bm-3 chairman of the board director director director secretary and treasurer in response to the november 20xx request for clarification the taxpayer stated that bm organization's ctiet executive officer later executive director and not a board director the poa described the three directors as a broad range of professionals from the eas who are committed to educating and developing youth these directors have worked w various professional and social capacities as a part of the application process the tay the resumes of the board members which generally confirms their interest in relevant is -1 was the t bay community ith the founder in xpayer submitted ssues conflict of interest policy a an interested person must the intent of org’s conflict of interest policy was to protect the organization's interests provisions were incorporated into the organization's bylaws prior to the organization’ sec_4 exemption disclose the existence of a financial interest a erial facts to the directors and members of opportunity to disclose all mat governing board delegated powers considering the proposed transaction after disclosure of the financial interest and all material facts and after d interested person the interested person will leave the meeting while the b the following pplication for nd be given an committees with or arrangement scussion with the determination of a department of the treasury-internal revenue service form 886-a catalog number 20810w page_ publish no irs gov schedule number or exhibit tax identification_number form 886-a rev date name of taxpayer org explanations of items ein conflict of interest will be discussed and voted on the remaining board v exists the interested person may make a presentation regarding the proposed t will leave during discussion and vote on the possible conflict of interest chairperson will appoint a disinterested party to investigate alternatives decide if they can find with reasonable effort a more advantageous trans interested person if none is reasonably available the board will vote if th the organization’s best interest if the board has reasonable_cause to believe a member has failed to discl possible conflict of interest the interested person will be given an opportu their failure to disclose after hearing the response and investigating furtt the board will determine if the interested person failed to disclose a confli will take appropriate disciplinary action year period ended december 20xx december 20xx december 20xx december 20xx vill decide if one ose an actual or ransaction they f appropriate the the board will action with a non- e transaction is in nity to explain ner as warranted ct of interest and ultimately a financial interest is not necessarily a conflict of interest a person who interest may have a conflict of interest only if the appropriate governing board or comm conflict of interest exists has a financial ttee decides that a board meetings in all years under audit org held an annual and a special meeting in august each yea members officers and bm-1 were present at both meetings and signed each set of me the 20xx annual meeting the following items were resolved all board r eting minutes at nd bm-7 would d to three the title nts of money by rto renew t of interest exist s tis in the best the ceo would continue to serve as chairman of the board and bm-5 bm-6 ar continue to serve as board members bm-1 was elected to serve as ceo by the board members the bylaws were amended so that the required number of directors was reduce of the chief_executive_officer was changed to executive director and the paymer org must be signed by at least one person authorized by the corporation the board_of directors stated that the question before the meeting was whethe professional services agreement with co-2 inc and to determine if any conflic due to interested person ceo association with co-2 inc and if this agreemen interest of the corporation upon motion duly made seconded and carried unanimously by the vote of mer excluding chairman and officers it was resolved that the professional services agreements with co-2 inc does n conflict of interest and is in the best interest of the corporation and is therefore a in conjunction with the annual meeting each year all of the board members officers ar annual_statement confirming their belief in the work of the organization and committin part in carrying out the mission of org this is likely in continued response to a reque determinations process by the exempt_organizations specialist that the organization suk dated statements by the board saying that they will take an active part in the operation the annual meetings in 20xx 20xx and 20xx were identical in regards to numbers of above nd bm-1 signed an g to take an active st during the pmit signed and of org form 886-a catatog number 20810w bt represent a proved nbers of the board ne two and four department of the treasury -internal revenue service publish no irs gov page schedule number or exhibit tax identification_number form 886-a rev date name of taxpayer org explanations of items ein the purpose of the special meetings held each august was to review and approve the f board did not produce an annual report as mandated by the bylaws in lieu of this they year period ended december 20xx december 20xx december 20xx december 20xx form_990 the utilized the form in response to idr the poa stated that the org board and bm-1 held an annual m beginning of each calendar_year to discuss the direction s the non-profit will take durin twelve month period the poa continued and while bm-1 has significant influence ot is conducted the board_of directors has the ultimate decision making power in how to p the message of helping underprivileged individuals especially younger people as sho no evidence of this type of meeting recorded in meeting minutes provided eeting at the g the respective nhow romote and spread wn above there is ‘mission the board did not review org’s activities or the conduct of the management companie org management these organizations services by the provision of the services agree documentation was required sic co-2 do not provide reports to the board to inform if programming or status in 20xx co-2 each provided a single invoice to org as docu 5s the poa stated ment no additional of org’s mentation management contracts with insiders org had management contracts with co-2 for the provision of all services necessary t organization without co-2 org does not exist ceo started all three entities all thr the same office with the same officers ceo and bm-2 operate the ee operate out of e co-3 rdance with the accounting services to perform and nion and in ctive date of the ust 20xx ceo signed both contracts on behalf of co-2 and bm-1 signed both for org the effe co-2 contract is november 20xx and the effective date of the co-2 contract is aug meeting minutes do not show that the board discussed approval of this contract in acco conflict of interest policy the management_contract states that co-2 would furnish org with qualified personne deliver professional consulting services the work would be done in a workmanlike fast accordance with specifications provided to co-2 would be of professional quality and would not be disrupted due to unavailability of employees the attached fee schedule provided a littl contracted professional services research and identify business and government agencies with str alliances advise and deliver event tour plans coordinate event collateral and mailers consult on program introductions and presentations develop framework for accounting controls train quickbooks systems develop vendor agreements prepare financial reports and tax information fundraising grant consulting marketing services ong educational catalog number 20810w form 886-a department of the treasury -internal revenue service e detail on the publish no irs gov o o o o o o o page o schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended december 20xx december 20xx december 20xx december 20xx o o o o consult on corporate sponsorship create and deliver foundation and grant tactical plans and agreements for target agencies consult on managing foundation and grants agreements create and deliver internal policies controls to meet regulatory com federal pliance state e information_technology o o o o identify it and audio visual needs establish and maintain servers for internet based programs deliver it support for events and tours produce public service video and audio productions e administrative support o o o provide and maintain office supplies proved copier-document production services for educational and e provide postage and mail support vent material fees due would be based on fair_market_value which the contract showed to be dollar_figure per h our co-2 the board approved this contract in the 20xx annual meeting minutes the management_contract states that co-2 would furnish org with qualified personnel deliver the following professional marketing services design procure market and sale future professional services and deliverables could be determined the work would be workmanlike fashion and in accordance with specifications provided to co-2 would be of professional quality and would not be disrupted due to unavailability of employees the attached fee schedule provided detail on co-2’s duties e product development research and identify products to retail create client brand and image design create product designs using client's logo deliver products designs and samples e product procurement research vendors to procure product research pricing cost strategies consult with clients on procurement cost deliver products meeting cost strategies coordinate on inventory controls systems lien sic management systems e product marketing design and maintain website for client create e-commerce platforms on-line for client establish retail agreements to accept credit card payments create and deliver mailer email blast campaigns to promote products to perform and sic products’ done ina department of the treasury -internal revenue service form 886-a catalog number 20810w page _ publish no irs gov o o o o o o o o o o o o schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended december 20xx december 20xx december 20xx december 20xx e product sales o o o o consult with client on product pricing coordinate on product fulfillment ordering delivering coordinate on sales promotions for events coordinate on sales promotions strategies and goals a review of the organization website and other promotional material indicated the intent to sell org branded clothing as a component of the organization's efforts to build a movement the other details on the fee schedule showed that co-2 was responsible for org's website design and maintenance the original exemption application contained a contract that stated that co-2 would provide services in exchange for of net profit the exempt_organizations specialist informed org that this constituted inurement the final contract stated that invoices would be based on the cost_of_goods_sold and variable cost o o o o o both contracts provide org would maintain the ownership of all work performed and product generated by the consultant under the contract org agrecd to a provision barring the solicitation of the contractor’s employees the contractors were reimbursable for travel_expenses if invoiced with supporting documentation invoices with supporting documentation would be submitted on the of each month and paid_by org within days org could terminate the contract with out cause and either party may terminate if the other materially defaults in its performance of duties otherwise the contract remains in effect upon termination org would receive a final invoice comparability data examining agent requested copies of the comparability data used by org when they decided to sign the contracts with co-2 o o o o compensation paid for similar work by similar organizations compensation surveys of at least three similar organizations for the same geographic area copies of bids to work for org provided by other entities aschedule of fees charged by co-2 to other clients did not provide sufficient documentation to show that comparability data was use to determine the poa co-2 compensation rates the poa provided a national survey of salaries for consultants and managers the contracts were not competitively bid the poa did not provide a fee schedule of rates typically charged by co-2 the poa provided project proposals by co-2 and co-2 co-2’s forms indicate that the entities have sources of other revenue but the sources and rates cannot be determined based on the information provided invoicing in 20xx co-2 each invoiced org only once co-2 invoiced org on february 20xx for dollar_figure for fundraising dinner event co-2 invoiced org on march expenses associated with the 20xxx for dollar_figure for credit card pymt for social network org the poa provided a timesheet as supporting documentation for the co-2 invoice there was no supporting documentation for the co-2 invoice form 886-a catalog number 20810w page_11 _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein explanations of items year perlod ended december 20xx december 20xx december 20xx december 20xx activities the proposed activities cited in the form_1023 were virtual academies to link schools with the org program via video stream and interactive software community events to inform youth and adults about the importance of acquiring org a learning academy consisting of seminars mentoring and youth development activities school partnerships to offer org curriculum on campuses examining agent had difficulty compiling a list of org activities supported by documentation in response to idr the poa submitted a list of seven activities tied to substantiation provided on a disk in response to idr the following are activities as listed by them with elaboration drawn from interviews and other documentation provided during the audit adult workshops idr org stated that they developed these workshops for young adults that were entering the workforce and professionals that are looking for personal and professional development opportunities the courses were provided on a bi-monthly basis lasted hours averaged participants and cost dollar_figure per participant org did not define bi-monthly or state the number of workshops org initiated this project created the curriculum and conducted the workshops co-2 created all of the powerpoint presentations and the student workbook additional research during interview ceo explained that for org to be effective they needed to instill the value of org in the student the parent and the teacher ceo said they invited the parents of participating kids to come to adult org workshops but the workshops were open to anyone who was interested he estimated that of the attendees were parents guardians he also stated that they did several workshops in 20xx no invitations or enrollment forms were provided a website capture dated may 20xx indicates that the purpose of this programming is not to buttress org's primary purpose we would like to encourage all adults to have an open mind and take the time to look through the information provided within this website org is not just for youth rather we also offer a variety of courses to adults that will assist them in gaining the necessary skills they need to be successful in every area of their lives whether you are trying to improve as a parent professional or in any personal area of your life org can assist you org provided copies of sessions presentations the poa stated that no video footage was available to substantiate the workshops he also said that co-7 and offered in 20xx co-2 did not invoice org for this work in 20xx the gl showed no corresponding adult org income the most likely gl item is program service fees’ totaling dollar_figure poa had previously reported that the cost was dollar_figure and dollar_figure under this account were entries dated xx 20xx with a memo of cash management and entries dated xx 20xx with a memo of einancial management these titles do not match the presentations provided in response to idr on per the gl these courses costdollar_figure courses were the only programs each the _publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page_12 schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein explanations of items r year period ended december 20xx december 20xx december 20xx december 20xx first look at this account bm-1 wasn’t sure what these entries were he then called them single class webinars this was the only program revenue on the gl and was reported on the f990 the gl provides the best estimate of participation individuals participated in two workshops resulting in income of dollar_figure org programs presentations idr o o the taxpayer included org programs and presentations as an exempt_purpose activity the taxpayer stated the organization provided many of the programs and services as well as personal development life skills training to this community organization org indicated that each activity event lasted between two and a half and five hours the powerpoint slides and documents included on the cd and the description provided indicate the following motivational presentations events trainings on personal awareness and positive thinking appreciation event which appears to be selling points and requests to support of ceo’s nine companies co-18 agenda and presentation promoting org to the audience presentation at the co-20 nationa meeting saying that the church has partnered with org brainstorming notes on a play proposal for kids handouts for a day-long program for high school seniors a flyer advertising two youth forum hour workshops one document is co-1 branded four items are co-branded with never before mentioned during the audit several items are in line with org’s exempt activity motivational trainings agendas for relevant programming flyers and brainstorming the rest are requests for support for ceo’s businesses and pitching the org program branding an entity org estimated the following participation o workshops - average training - youth address - big_number youth forums - average event - big_number org created the curriculum content and hosted the activities and events while co-2 created all of the powerpoint presentation templates org provided copies of several presentations on a disk the organization stated that pictures of the org appreciation event were available on facebook additional research the poa and taxpayer did not describe this activity at any other time during the audit co-19 and co-20 are not identified in these supporting documents earlier in the audit org provided a 20xx timeline of programs and services which included youth young adult summit’ as one of the items several potentially related ‘youth items’ - a forum an address a workshop - were included with the substantiation later provided this may correlate with the co-20 co-19 presentations _publish no irs gov department of the treasury-internal revenue service conn bbg-a catalog number 20810w page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein a review of co-2 invoices dating back to late 20xx showed no charges for co-20 co-19 or youth young adult summit the gl shows that no community organization compensated org for ‘providing programs and services ’ year period ended december 20xx december 20xx december 20xx december 20xx based on the information provided it is impossible to discern what the extent of org’s activities were and how it furthered its exempt_purpose it appears that co-20 co-19 invited org to participate in events by speaking and presenting motivational topics an estimate of attendance based on the numbers provided by org would be o o workshops trainings of each appreciation event and a youth address with attendance of big_number each dinner idr benefit dinner a fundraising and appreciation event was an oft-cited activity during the 20xx org stated that they hosted a fundraising dinner which they recognized some of their community supporters highlighted their student's successes and informed the community of upcoming efforts the taxpayer stated that over individuals attended the event and that tickets cost dollar_figure or dollar_figure for students and seniors the target audience was beneficiaries of our program our current following and our sponsors and supporters co-2 created all collateral and organized promoted recorded media and managed the event under the professional services agreement org provided copies of advertising posters and brochures donation slips ticket order forms solicitation letters to potential sponsors event agenda and a copy of the event presentation describing the program and its accomplishments to date additional research the poa stated that org made no invitations or solicitations to the public for the event family and friends of 20xx co-7 participants were welcomed ceo stated that attendees came from all the organizations and churches they had worked with not just the prior participants the poa previously stated that tickets cost dollar_figure each the gl shows approximately individuals paying dollar_figure each the taxpayer indicated that video of the event was available on facebook a video of ceo speaking during the event was available on youtube in his speech ceo promoted the program there was no view of the audience org correctly reported the dinner income of dollar_figure on the f990 the dollar_figure invoice from co-2 for this work was the only co-2 invoice to the organization in the year under audit the invoice included the line event promotional services for dollar_figure the poa explained that this was to promote the event on comcast cable and for the creation of and second commercials placed on co-8 posters brochures event program event planning and av support highlight video recording of event hosting of promotional materials online the dinner is responsible for approximately half of both the 20xx income dollar_figure and expenses dollar_figure speaking engagements idr the taxpayer cited speaking engagements as one of its exempt_purpose activities the taxpayer stated that org was invited to participate as keynote speaker at six community events in 20xx and that they form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit name of taxpayer org explanations of items form 886-a rev date year period ended december 20xx december 20xx december 20xx december 20xx hosted two community appreciation events of their own the six events they spoke at targeted youth in primary school secondary school and college the six events they spoke at as a guest were tax identification_number ein o o o o o o event-1 event-2 event-3 event-4 event-5 event-6 org claimed that 500-big_number attendees were at each event org provided a copy of a promotion for the program as evidence of its speaking engagements co-2 created the speaking engagement package for each event and co-2 was responsible for the media production the poa had previously confirmed that there had been four speaking engagements in 20xx additional research o o o o event-5 event-7 event-8 event-9 it was impossible to tie the video of the a review of the relevant videos available on youtube showed the speeches were all by ceo in total there were five videos of ceo speaking engagements to varying size audiences in varying locations no dates or descriptions are included on the youtube listings speeches to the events cited above org reported no income from the speaking engagements on the f990 or gl there are no letters of appreciation to ceo or org for doing these speaking events co-2 had no speaking engagement invoices dating back to early 20xx co-2 had some media production charges for unspecified projects on invoices dating to early 20xx media production charges for co-2 should likely be contemporaneous with the date of the event the four to six speaking engagements likely did occur although the size and nature of the events cannot be substantiated ceo has an active career that includes public speaking engagements it is impossible to separate ceo's personal career from the speaking engagement activities of org website idr as substantiation of its exempt_activities org provided copies of website files most could not be opened but they appeared to be images of logos and other content to be included on the org website also included were four powerpoint presentations containing drafts of the website pages promoting the org’s positive thinking and personal awareness philosophy org claimed the purpose of the website was to serve their current community and to attract additional community members to their work the taxpayer stated that they created all of the content and that co-2 designed and developed the website they stated project took days department of the treasury-internal revenue service form 886-a catalog number 20810w page_15 _ publish no irs gov schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended december 20xx december 20xx december 20xx december 20xx additional research the taxpayer stated that they revamped the entire website from the original one developed in 20xx earlier in the audit the poa provided printouts from the org website to explain its activities video streaming and reality-based content provided academic development career exposure and life changing information most of the material seemed to be motivational-speaking type the only invoice from co-2 in the year under audit is for dollar_figure for the social network web captures from 20xx do not show evidence of the social network on the org website the campaign idr on a bay area tour to promote his campaign the campaign org partnered with celebrity organized the activity and org ceo participated as a speaker the tour included visits to three middle and high schools in the cities of city and city the taxpayer stated that the tour targeted youth who showed leadership potential in their local communities the taxpayer claimed they spoke to over big_number students in total over the course of one day org provided as substantiation a copy of the project budget charging the campaign dollar_figure for its work an agreement on how the facilitators from the two groups will work together and a presentation on the s phases for implementation of the program the poa included as substantiation a copy of the regular org program outline and application and a co- 2-branded presentation on the phases including slides on seven of ceo’s other companies the line between the tax-exempt_organization and the for-profit companies started by ceo is not always clear proposal co-2 was responsible for media production and created the additional research in response to an idr the poa agreed with the following statement describing the program work was done to create a partnership with other program developers but this program did not come to fruition the poa stated that they created enrollment forms and a fee schedule for the program as well because the program did not come to fruition none of this was implemented there are no corresponding invoices from co-2 dating back to january 20xx a review of video footage showed a pitch speech at the crowd and motivational speeches by ceo and others at co-19 co-20 and at co-21 the video combined highlights of all the speeches so it was difficult to discern exactly what happened at each crowds of kids range from and appear more like high school assemblies than targeted programming with a tiny co-7 idr the taxpayer stated that org conducted the program for hours per week for weeks with youth aged org sought out students and actually served org provided copies of nine workshop presentations activities and games used during the presentations org created the curriculum and conducted the workshops while co-2 created the powerpoint presentations student workbook tempiates page_16 _ publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org year period ended december 20xx december 20xx december 20xx december 20xx and all activities for the program co-2 was responsible for media production the taxpayer stated that a highlight video was available on facebook and a full playlist of the program was available on youtube tax identification_number ein i additional research the poa and the taxpayer stated several times that 20xx was the only year that they conducted the program bm-1 said that the organization had spent some time developing the program to be used with the campaign when that fell through they decided to continue with it on their own ceo also stated that co-7 is more of a philosophy than a program it influences much of org’s activity the poa provided a copy of the roster of students there were no enrollment forms bm-1 said that tuition was originally dollar_figure but that they would only charge this as necessary in the future no charge to participate in 20xx there was the poa initially stated that in the year under audit the co-7 program was a free series of workshops and provided 12-workshop syllabus org did not have any homework or other items completed by participants as evidence of youth involvement org did not have any flyers or posters advertising the program to share most participants were attracted through public speaking engagements org syllabus orientation personal succe sec_2 success tninking committed ‘to succe sec_5 success planning decision for success relationship for success success communication living success org stated that leadership program clips on youtube are from the co-7 program previously they had stated that they did not have the leadership program in the year under audit the leadership program was intended for graduates of the co-7 program the material is likely very similar the clips show personal development workshops with participants at two venues this material is undated and unlabeled on youtube org stated that no charges on the single invoice from co-2 in 20xx were for expenses related to the co- program theie are no co-2 invoices for co-7 dating back to january 20xx co-2 submitted an invoice dated december 20xx for dollar_figure with the project name foundation curriculum this may be for co-7 development although org stated that they created the curriculum and co-2 created the collateral activities summary the overall theme of the workshops speaking engagements and presentations is motivational and self- improvement in ceo’s speeches he often utilizes his co-7 philosophy encouraging people to take control of their lives because you are the ceo of the business of running your life org’s workshops take participants through a self-assessment of their strengths and their needs and lay out the steps to self- improvement outlining the basis of setting goals forming good relationships and so on department of the treasury-internal revenue service form 886-a publish no irs gov catalog number 20810w page schedule number or exhibit form 886-a rev date explanations of items year period ended december 20xx december 20xx december 20xx december 20xx tax identification_number ein name of taxpayer org several other activities came up over the course of the audit but were not presented on org's final list of activities one of the best developed but apparently not enacted activities was selling org-branded clothing to promote the movement it was suggested that youth would wear org paraphernalia regularly in a proposed program the poa suggested that retails sales was an expected income streams contributing to future profitability no income from sales of such items was reported on the form_990 or recorded on the gl for 20xx the social network’was another potentially exempt_purpose activity not listed as an activity the purpose of the social network was to engage kids parents and teachers using popular modern technology during the audit ceo made a brief demonstration of the current version of the social network web captures from 20xx do not show that it was operational in 20xx the co-2 invoice for 20xx says social network’ on it it is unclear what the status of this activity was in 20xx the actual activities can be grouped this way o o o fundraising dinner fundraising - the marketing - ceo’s speaking engagements and speaking at other organizations’ events in order to promote the org program and ceo and his business philosophies exempt_purpose activities - the co-7 program run once with participants and the org website giving information about the organization to the community the adult self-improvement workshops the actual activities had little consistency with what org proposed during the determination process only the exempt purposes activities were consistent and they comprised a small portion of overall activities marketing events may have coincided with community events the community speaking events ultimately served to draw participants into the co-7 and org philosophies the details and the inconsistency of the activities indicated there is not a comprehensive plan to become the largest community of successful youth in the world the activities of ceo’s companies and org had significant overlap the absence of income and expenses for many cited activities failed to support that the activity occurred or indicated that another company may have recorded the activity on its books ceo's speaking resume on the co-12 website includes seven speaking engagements from 20xx about org including the accrued liability the gl showed a liability at the end of 20xx of dollar_figure to co-2 and dollar_figure to co-2 the poa provided invoices substantiating these liabilities the following charts are compiled primarily from the gl accounts and contain relevant information from project time sheets and the interviews to paint a more complete picture of org’s activities co-3 accounts_payable balance due payment invoice notes rent parking other occupancy rent parking other occupancy advance professional fees - other date xx__ xx xx xx xx xx__ kx form 886-a department of the treasury-internal revenue service catalog number 20810w page__18 publish no irs gov schedule number or exhibit form 886-a rev january name of taxpayer org explanations of items tax identification_number ein year period ended december 20xx december 20xx december 20xx december 20xx event o8 1e kx information session event xx personal awareness event 3d xx discipline event xx xx xx xx xx xx kx xx xx xx xx xx xx xx tour positive thinking event xx tour rent parking other occupancy rent parking other occupancy legal fees contracted av broaacasting services august 2qxx - form_1023 application_for recognition of exemption signed by ceo and received by irs xx xx academy org positive relationships event executive accounting marketing event promotional research development audio visual it administrative mileage document reproduction cost of refreshments and creating overall facility look feel cost of facility gala event for executive leadership accounting marketing event promotional audio visual it administrative mileage document reproduction cost of facility dollar_figuredollar_figure executive leadership accounting marketing event promotional audio visual it administrative mileage document reproduction cost of facility dollar_figure xxixx xx 11xx xx xx photography and billboard rental teleservices transfer catalog number 20810w form 886-a a -1994 luncheon event publish no irs gov page_ department of the treasury-internal revenue service year period ended december 20xx december 20xx december 20xx december 20xx schedule number or exhibit form 886-a rev january name of taxpayer org explanations of items tax identification_number ein fundraising event executive leadership accounting marketing event promotional audio it administrative mileage document reproduction cost of facility dollar_figure xx o3 xxixx teleservices transfer the primary expenses_incurred to co-2 were for events including at least one fundraiser and ranged in cost from dollar_figureto dollar_figure each none of the expenses were for curriculum development or programming with youth co-2 accounts_payable date notes payment invoice balance due xx __ suppiies supplies summed eight line items xx__ supplies summed line items xx xx__ xx__ supplies xx __ supplies xx supplies supplie sec_11 xx xx__ supplie sec_11 xx xx__ supplie sec_11 xx xx__ xx supplies only believe brainstormed product concept created content outline coordinated media recording media recording and editing dollar_figure product package design product pricing marketing strategy added to ecommerce site added to fulfillment operations mileage supplies and equipment dollar_figure product reproduction xx xx organize your life brainstormed product concept created content outline coordinated media recording media recording and editing product package design product pricing added to fulfillment operations added to ecommerce site document reproduction suplies equipment marketing strategy kxx form 886-a catalog number 20810w page __publish no irs gov pepartment of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended december 20xx december 20xx december 20xx december 20xx audio book brainstormed product concept created content outline coordinated media recording media recording and editing product package design product pricing marketing strategy product fulfillment added to ecommerce site mileage document reproduction foundation curriculum brainstormed product concept dollar_figure created content outline dollar_figure coordinated media recording media recording and editing product package design product pricing marketing strategy document reproduction dollar_figure xx august 20xx - form_1023 application_for recognition of exemption signed by ceo and received by irs xx__ 11xx marketing credit card payment for org social network xx__ xx xx o9 xxixx xx xx most of the expenses_incurred to co-2 were for product media development and production the only believe and organize your life events didn’t relate to any co-2 invoices an audio book was never mentioned during the audit although ceo’s book websites the december 20xx foundation curriculum invoice could be for program curriculum development the 20xx social network invoice could be related to the organizations exempt_purpose is for sale on several of his companies’ _ law sec_501 says sec_1 c - a says catalog number 20810w corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more form 886-a department of the treasury-internal revenue service _ publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended december 20xx december 20xx december 20xx december 20xx of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c - c says operational_test - primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose treasury regulation section b -1 a ii defines primarily as at least sec_53_4942_b_-1 defines substantially_all a sec_85 or more therefore insubstantial means less than15 in revue ruling 1976_1_cb_151 a group of art patrons formed an organization to promote community understanding of modern art trends the organization selected modern art works of local artists for exhibit at its gallery which was open to the public and for possible sale gallery retained a commission of ten percent and paid the remainder to the artist the ruling states if the purposes or operations of an organization are such that private individuals who are not members of a charitable_class receive other than an insubstantial or indirect economic benefit there from such activities are deemed repugnant to the idea of an exclusively public charitable purpose this result is the same moreover even if the purposes and activities of the organization would be charitable were it not for the element of private benefit if an artwork was sold the on the facts of the instant proposal we believe a prohibited direct economic benefit is conferred on the individual artists by the gallery's sale and rental of the art works t he sale activity provides the artist with a direct monetary benefit and serves to enhance his artistic career this benefit cannot be dismissed as being merely incidental to the organization's other exempt purposes and activities as it is substantial by any measure in church by mail inc v commissioner t c memo affd 765_f2d_1387 9th cir two evangelists formed a church whose principle activity was mailing out holy water prayer cloths and solicitations for donations they also started a direct mail company the church contracted with the direct mail company and the direct mail company purchased computer services from a data processing company whose stock was owned by the two evangelists all three entities also employed the evangelists and their families the church operated at a loss because of the expense of the direct mail campaigns and was only able to keep operating because of loans and advances from the direct mail company the court stated the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church the court determined that the church was not entitled to exemption because it was operated for the substantial nonexempt purpose of enriching the evangelists and their families the church cancelled its contract with the direct mail company but the court held that this did not stop the flow of funds to the evangelists formal legal control is not necessary if the facts demonstrate dual control of the two entities inurement form 886-a of the treasury-internal revenue service _publish no irs gov department catalog number 20810w page schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended december 20xx december 20xx december 20xx december 20xx sec_1 c - c provides distribution of earnings an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus to meet the requirement of this subdivision it is sec_1_501_a_-1 defines a private shareholder as persons having a personal and private interest in the activities of the organization inurement refers to the non-incidental diversion of assets which are supposed to be dedicated to charitable purposes to an insider of the organization see 92_tc_1053 sec_1 c -1 f ii states determination of whether revocation of tax-exempt status is appropriate when sec_4958 excise_taxes also apply in determining whether to continue to recognize the tax-exempt status of an applicable_tax-exempt_organization as defined in sec_4958 and sec_53_4958-2 described in sec_501 that engages in one or more excess_benefit transactions as defined in sec_4958 and sec_53 that violate the prohibition on inurement under sec_501 the commissioiier will consider all relevant facts and circumstances including but not limited to the following-- a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred b the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes c whether the organization has been involved in multiple excess_benefit transactions with one or more persons d whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and e whether the excess_benefit_transaction has been corrected within the meaning of sec_4958 and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction in 58_f3d_401 9th cir the organization's purpose was to provide affordable housing for low income and handicapped persons the organization entered into an agreement with a for-profit partnership to participate in a project whereby the for-profit's property would be exempt from property_tax as part of the agreement the for-profit loaned money to the exempt to buy an interest in and become a general_partner partnership to keep rents low and part to the exempt_organization for its charitable purposes the court ruled that even though the tax reductions were to be used exclusively to make rents affordable private_inurement was present federal_income_tax advantages and property_tax reductions resulted in inurement at least indirectly to the benefit of the non-exempt partners two of whom were insiders with respect to the part of the property_tax savings was to go to the general form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein year period ended december 20xx december 20xx december 20xx december 20xx exempt entity because their partnerships were relieved of maintaining rents at a level sufficient to cover operating_expenses that would otherwise have to be paid out of partnership capital record keeping and reporting requirements sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 of the treasury regulations provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income receipts and disbursements such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the treasury regulations provides that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue_officer or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 states that except as provided every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f ie sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code an organization's failure or inability to file required information returns or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the organization's exempt status based on the grounds that the organization has not established that it is observing the conditions that are required for the continuation of its exempt status these conditions require the filing ci a complete and accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether the organization is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer position the taxpayer's position is unknown at this time government position does the organization operate primarily for exempt purposes sec_501 exempts corporations organized and operated exclusively for charitable or educational_purposes an organization is not organized or operated exclusively for one or more exempt purposes form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended december 20xx december 20xx december 20xx december 20xx unless it serves a public rather than a private interest the burden is on the organization to establish that it is not organized and operated for the benefit of private interests such as the founder or their family shareholders of the organization or persons controlled directly or indirectly by private interests the organization's activities must be broad enough in scope to confer a public benefit versus serving to benefit only a few serving the public is a basic tenet of the law of charity whose purpose is to ensure that those who constitute the public benefit equally a review of details of the relationship between org and co-2 showed that org served a private interest and was not operated exclusively for charitable purposes an analysis of each of org’s activities and the actual results of each activity shows both a qualitative and a quantitative private benefit to ceo ceo’s companies and bm-2 characteristics of private benefit relationships control ceo owned and operated several closely tied businesses including org under the umbrella entity co- bm-2 was an officer of org and at least two of ceo’s businesses including co-2 the original exemption application_for org showed ceo and bm-2’s intent to maintain control of org via a board comprised solely of co-2 the application also showed original intended compensation to ceo of dollar_figure the control that ceo and bm-2 had over the entities and the entities’ closeness allowed them to use org to benefit themselves and the for-profit businesses the minutes of the 20xx annual board meeting were brief and written in legal language they attempted to convey a sense of a well-run organization that adhered to the letter of the law the minutes failed to show any involvement of the board in the mission of the organization while no more than of the board was comprised of interested persons the independence of the board was not certain the board exercised little control_over org activities the poa provided conflicting information about board involvement initially the poa stated that meeting minutes did not record any discussion of program function duties or responsibilities because there were no designated committees rather bm-1 handled the majority of duties later the poa stated that the board held an annual meeting with bm-1 to discuss the direction s org would take during the next year the poa indicated that the board made final decisions regarding org programming with significant input by bm-1 the meeting minutes do not reflect this conflict of interest policy the board composition included ceo and bm-2 which ensured that members of co-2 and co-2 were present at all board meetings and involved in planning org's operations as noted above the conflict of interest policy required that interested persons not be present for discussions of and vote on transactions that might result in a conflict of interest meeting minutes do not indicate adherence to the policy or include the content of the discussion and reasons for determining a conflict of interest did not exist fundamentally the conflict of interest policy stated that a conflict of interest existed only if the board determined that there was one regardless of the independence of the board this effectively negated any protections this policy provided to org management_contract with insiders form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended december 20xx december 20xx december 20xx december 20xx several elements of the management contractors lent themselves to serving private interests the management_contract did not provide for any specific deliverables for the board to monitor the management companies essentially were org without the co-2 org would not have existed org did not seek competitive bids for services it is unclear if co-2 had ever before run a nonprofit similar to org the net_loss of dollar_figure resulting from the fundraiser did not indicate that co-2 was good at fundraising and called into question the true intent of the fundraiser additional elements of the management contracts were common to private benefit relationships the contract was open-ended indefinitely benefitting bm-2 ceo and his companies org agreed to a contractual provision barring the solicitation of the contractor's employees org activities and beneficiaries -fundraising fundraising dinner event reached individuals who org solicited via public speaking the events and through former participants benefit to attendees of this event was purely incidental video footage shows the continued promotion of org’s self-improvement programming the purpose of this fundraising event was to increase the liability to co-2 to raise funds to pay down this liability and to promote ceo's speaking career and business philosophies the event raised dollar_figure but cost dollar_figure payable to co- owner ceo and its cfo bm-2 in 20xx the net accounts_payable to co-2 increased to dollar_figure due the true beneficiaries were co-2 its marketing exempt_purpose programming nearly all organizations must have a website to reach their constituencies and to inform the public of their activities org hired co-2 to create and manage the website in the primary year under audit org incurred a dollar_figureliability to co-2 for work on the social network website benefit to attendees at speeches and presentations was incidental ceo used the opportunities to promote org and his co-7 philosophy and to demonstrate and promote his own speaking ability the campaign in particular was an opportunity to work with a celebrity to gain access to schools and a broader basis of support these outreach events resulted in a larger pool of potential donors to invite to fundraising events income from these speaking engagements if any was not recorded on the org gl it may have been recorded on co-12’ gl the true beneficiaries were the debt holders co-2 bm-2 and ceo and his personal enterprise org’s co-7 program was a version of ceo’s co-7 company targeted at youth aged to while the there was an educational component to the self-improvement workshops the true intent was to gain marketing access to schools churches and community spaces this access allowed ceo to grow the base of financial support and to expose people to his co-7 mental philosophy and his personal brand likewise adult org exposed participants to ceo’s business and life philosophies and potentially to his other for-profit businesses such as co-18 some benefited from participating in org’s co-7 and adult org programs but ceo’s companies also benefitted from the exposure the private benefit to ceo co-2 and co-2 was not incidental or merely a necessary byproduct of org’s programming certainly org had the right to contract for management expertise however it had the department of the treasury-internal revenue service qualitative benefit catalog number 20810w form 886-a publish no irs gov page year period ended december 20xx december 20xx december 20xx december 20xx schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein option to hire experienced employees or use volunteer staff org could have conducted its activities without conferring benefit on ceo his companies or bm-2 part of the intent of the org program was to get individuals enrolled mentally in the philosophy org's activities generally promoted ceo and his collection of for-profit businesses the co-7 philosophy served as the basis of org and of ceo’s co-7 business it is difficult to draw a line between the two activities the speaking engagements events and org participants provided opportunities to expose new customers to ceo’s other businesses the org speaking engagements were inseparable from ceo's career as a speaker co-2’s relationship with org gave the companies access to org's charitable receipts quantitative benefit the nature of the activities and org’s method of documenting its activities make it very difficult to quantify the public versus private benefit based on estimates provided by org and a review of substantiation provided the following quantifiables are present org shared participants participants duration income expense adult org workshops co-19 programs and presentations fundraiser dinner ceo speaking engagements website social network campaign co-7 program total days evening hrs total 20xx day sec_1 day hrs wk wks while org claims to have affected over big_number individuals most of this is by participating as a speaker at events hosted by other organizations org has only directly affected youth and adults through its exempt_purpose programming this is only of all individuals the organization claims to have touched no income or expenses from activities with questionable exempt purposes such as ceo's speaking engagements were recorded on org’s gl because of the interrelatedness of all of ceo’s businesses the exempt nature of any activity might be claimed by org while the income or expense could be recorded on another company’s books the absence of income for ceo’s speaking engagements indicates that co-12 might have collected payment ceo’s speaking resume on co-12 website includes several speaking engagements about org the income and expense analysis of the fundraising event is revealing org paid co-2 dollar_figure to manage the fundraiser org received dollar_figure in donations from the event resulting in a net_loss of dollar_figure ceo stated that the fundraiser was their first large event and that they learned from the experience a review of past invoices form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended december 20xx december 20xx december 20xx december 20xx fundraiser was not the first large event that org hired co-2 to manage indicates that the eg to co-2 and to raise funds to make payments to co-2 the true purpose of the event was not to fundraise for org but to increase liabilities the relationship with org gives ceo and his companies access to org’s tax-exempt status and its contributors this provides an alternate revenue stream to keep his companies in business while some members of the public may have benefitted from org's activities the benefit to ceo co-2 co-2 and bm-2 negates that benefit the accounts_payable to co-2 and co-2 are substantial at the close of 20xx org owed dollar_figure to co-2 org does have some charitable potential but its activities taken as a whole are not exclusively in furtherance of exempt purposes there is a substantial nonexempt purpose of providing benefit to ceo co-2 and co-2 any benefit to youth is secondary and incidental to org’s activities does the org’s net_income inure to the benefit of the founder and board chair sec_501 exempts corporations organized and operated exclusively for charitable or educational_purposes when no part of the net_earnings inures to the benefit of any private_shareholder_or_individual an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals inurement is concerned with the direct transfer of income or provision of services unrelated to exempt purposes a private_shareholder_or_individual is considered an insider with respect to the exempt_organization org's net_income inures to the benefit of ceo through payments to co-2 in excess of the value received ceo is the sole shareholder of co-2 in 20xx the only payment to co-2 was greater than the value services provided by co-2 the fundraising event org contracted with co-2 to manage cost dollar_figure yet raised only dollar_figure resulting in a net_loss for the organization the value received by org in terms of the number of youth served is far smaller than the value of dollar_figure owed to co-2 at the end of 20xx ‘ co-12 co-2 and co-2 are structured so closely that org's income inures to the benefit of ceo donations made to org are transferred to co-2 to pay down accrued liabilities although the payments are for operational costs of the organization donations to org relieve co-2 from covering their own operating_expenses especially in the current weak economy this income keeps ceo’s businesses operational it is in ceo’s interests to keep org operational and to expand and extend co-2’s commercial activities through the organization conclusion as a result of the examination of the forms filed by org for periods ending december 20xx december 20xx december 20xx and december 20xx the examining agent has determined that org no longer qualifies as an exempt_organization described in the sec_501 for the following reasons issue the organization is not operated primarily for exempt purposes it is operated primarily for the purposes of funneling money to the founder's for profit companies the for profit companies’ officers bm-2 and ceo and to promote the founder’s speaking career form 886-a of the treasury-internal revenue service _publish no irs gov department catalog number 20810w page _28 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended december 20xx december 20xx december 20xx december 20xx issue income to the organization inures to the benefit of the organization founder through payments to his for profit companies the organization’s exempt status should be revoked as of january 20xx department of the treasury-internal revenue service catalog number 20810w page_ form 886-a publish no irs gov
